Citation Nr: 1702159	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  09-04 419	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure, and to include as secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from July 1961 to October 1987, including in-country service in the Republic of Vietnam (Vietnam) during the Vietnam War.  See December 2007 VA Memorandum.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and February 2008 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran filed a Notice of Disagreement (NOD) in March 2008 and the RO issued a Statement of the Case (SOC) in December 2008.  Thereafter, the Veteran perfected a timely appeal with the filing of a VA Form 9 (substantive appeal) in February 2009.

This appeal was previously before the Board in November 2012, April 2015, and January 2016.  The matter is once again before the Board for appellate consideration of the issue on appeal. 

Prior to dispatch of this decision, the Veteran sought to change his representation.  Although this change was more than 90 days after the case was received at the Board, the Board administratively recognized the new representation without ruling on whether there was good cause.  Cf. 38 C.F.R. § 20.1304(b) (2016).  Because this decision is a full grant of the benefit sought, the Board will not further delay issuing the decision to afford the new representative an opportunity to submit additional argument. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as his Virtual VA paperless claims file.

FINDINGS OF FACT

1.  The Veteran served on land in Vietnam during the Vietnam War; thus, he is presumed to have been exposed to herbicides during his active military service.

2.  The Veteran's current hypertension is shown to be etiologically related to his in-service herbicide exposure.


CONCLUSION OF LAW

Service connection for hypertension, secondary to in-service herbicide exposure, is established.  38 U.S.C.A. §§ 1110, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for hypertension, to include, in pertinent part, as secondary to his in-service herbicide exposure.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  If a veteran served on active duty in Vietnam during the Vietnam era (beginning on February 28, 1961, in the case of a veteran who served in Vietnam during that period, or beginning on August 5, 1964, and ending on May 7, 1975, in all other cases), the veteran is presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that military service.  The last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in Vietnam during the period beginning on February 28, 1961, and ending May 7, 1975.  "Service in the Republic of Vietnam" includes military service in the waters offshore and military service in other locations if the conditions of the military service involved duty or visitation in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that service in Vietnam means that the veteran actually set foot within the land borders of Vietnam). 

Here, the Veteran's Vietnam service on land during the Vietnam War is conceded; therefore, exposure to herbicides is presumed.  See December 2007 VA Memorandum.  The Veteran also has a current diagnosis of hypertension.  At the February 2013 VA examination, the Veteran was diagnosed with hypertension.  

However, hypertension is not one of the enumerated diseases for the purposes of the herbicide presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

Nonetheless, the Veteran's hypertension can still be service-connected if there is medical evidence directly linking the hypertension to his exposure to toxic herbicides (e.g., the dioxin in Agent Orange).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (where the Court determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishing entitlement to service connection with proof of actual direct causation, even when the veteran does not have one of the listed presumptive conditions).  

In this regard, the Board notes that the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694.  The VA Secretary discussed the 2006, 2008, and 2010 Updates - which contain the same analysis with respect to hypertension - in the Federal Register.  See e.g., 77 Fed. Reg. 47,924 -01 (Aug. 10, 2012) (noting "[i]n Veterans and Agent Orange: Update 2006 . . . and Update 2008, NAS elevated hypertension to the 'Limited or Suggestive Evidence' category"); 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); 75 Fed. Reg. 81,332, 81,333 (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association."  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.").

Since this time, the Army Chemical Corps Vietnam-Era Veterans Health Study was conducted from 2012 to 2013.  The Study was conducted following a request by the former VA Secretary Shinseki for VA to conduct research on the association between herbicide exposure and high blood pressure (hypertension), as a basis for understanding if hypertension is related to military service in Vietnam.  The question for the Study was whether there is a risk of high blood pressure (hypertension) related to Agent Orange exposure during service in Vietnam.  Researchers asked approximately 4,000 Veterans who served in the U.S. Army Chemical Corps during the Vietnam era (1965-1973) to participate in this study.  Army Chemical Corps personnel were responsible for the maintenance and distribution or application of chemicals for military operations.  Army Chemical Corps personnel who served in Vietnam during the Vietnam War constitute one of the largest groups of Vietnam Veterans who were thought to have had the greatest potential exposure to herbicides.  Researchers received survey information by mail or on the telephone, collected medical records, and measured the blood pressure and lung function of participating Veterans.  Based on this Study, VA researchers found an association between both hypertension risk and exposure to herbicides, and hypertension risk and military service in Vietnam.  See http://www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp#sthash.uL5ATv35.dpuf (last visited January 3, 2017).

Here, a review of the Veteran's STRs does not reveal any diagnosis of or treatment for hypertension.  However, a record dated in February 1976 indicates that the Veteran had a blood pressure reading of 130/100.  He was advised to return in one week for follow-up blood pressure readings.  At the follow-up appointment, the Veteran's blood pressure readings were 118/88, 120/70, and 120/80.  A blood pressure check in April 1976 indicates that his blood pressure reading was 130/78.  In August 1976, the Veteran complained of having dizziness off and on, and his blood pressure reading was 116/82.  His retirement examination in October 1987 revealed a blood pressure reading of 114/84.  

Under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016), the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  The Veteran's in-service blood pressure readings (particularly the reading of 130/100) were elevated and suggestive of hypertension.  Id.

In March 2016, a VA addendum medical opinion was obtained from the February 2013 VA examiner to address the Veteran's contention of in-service herbicide exposure.  Following a review of the Veteran's claims file, the examiner determined that the Veteran's current hypertension was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event (i.e., exposure to herbicides), or illness.  The examiner reasoned that The National Academy of Sciences Institute of Medicine's Veterans and Agent Orange report found only "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  

The examiner noted that since that report, there had been a review of the above report by the VA and the Secretary.  See http://www.publichealth.va.gov/exposures/agentorange/publications/institute-of-me
dicine.asp. VA reviewed The National Academy of Sciences' (NAS') report and decided not to add further to the current list of Agent Orange diseases based on the available scientific and medical evidence.  See http://www.publichealth.va.gov/exposures/agentorange/publications/institute-of-me
dicine.asp#sthash.vt1otgLU.dpuf.  The examiner cited to the summary of the recommendations made by the VA: https://www.federalregister.gov/articles/2014/04/11/2014-07950/determinations-concerning-illnesses-discussed-in-national-academy-of-sciences-report-veterans-and#h-9.

The March 2016 VA examiner cited specific parts of the above cited summaries, to include "Section 2 of 102, codified in pertinent part at 38 U.S.C. 1116(b) and (c), provides that whenever the Secretary determines, based on sound medical and scientific evidence, that a positive association (i.e., the credible evidence for the association is equal to or outweighs the credible evidence against the association) exists between exposure of humans to an herbicide agent (i.e., a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era) and a disease, the Secretary will publish regulations establishing presumptive service connection for that disease.  If the Secretary determines that a presumption of service connection is not warranted, he is to publish a notice of that determination, including an explanation of the scientific basis for that determination.

The examiner further related that, "In its reports prior to 2006, NAS placed hypertension in the "Inadequate or Insufficient Evidence" category.  In Veterans and Agent Orange: Update 2006 (hereinafter, "Update 2006"), Update 2008, and Update 2010, NAS elevated hypertension to the "Limited or Suggestive Evidence" category, but could not clearly distinguish the possibility of a small increased risk for hypertension due to herbicide exposure from more prevalent scientifically established risk factors in evaluating the risk to individual Veterans.  NAS noted the limitations of the studies regarding hypertension.  In the Federal Register of June 8, 2010, December 27, 2010, and August 10, 2012, VA explained why the studies reviewed in Update 2006, Update 2008, and Update 2010 did not, in VA's view, warrant a presumption of service connection for hypertension in veterans exposed to herbicides in service.  75 FR 32540 (June 8, 2010), 75 FR 81332 (Dec. 27, 2010), and 77 FR 47924 (Aug. 10, 2012)."

The March 2016 VA examiner reasoned that VA has reviewed this additional information in relation to the information in prior NAS reports analyzing studies concerning hypertension.  Based on this review, the VA Secretary has determined that the available evidence is not sufficient to establish a new presumption of service connection for hypertension in Veterans exposed to herbicides.  

As noted in VA's evaluation of prior NAS reports, 75 FR 32540 (June 8, 2010), 75 FR 81332 (Dec. 27, 2010), and 77 FR 47924 (Aug. 10, 2012), the evidence overall includes a wide variety of results.  While some veteran studies have reported increased incidence of hypertension, others have found no increase.  Similarly, numerous environmental and occupational studies have found no significant increased risk of hypertension.  Accordingly, the examiner stated that the VA Secretary has determined that the available evidence does not at this time establish a positive association between herbicide exposure and hypertension that would warrant a presumption of service connection.  Based on the above, the VA examiner provided a negative nexus medical opinion regarding the Veteran's in-service herbicide exposure.

The VA examiner did not review or address the recent Army Chemical Corps Vietnam-Era Veterans Health Study that found an association between both hypertension risk and exposure to herbicides, and hypertension risk and military service in Vietnam.  There are no other medical opinions of record concerning an association between the Veteran's current hypertension and his in-service herbicide exposure, to include his elevated blood pressure readings in service and to include a discussion of the recent VA medical research.  Accordingly, based on the recent Army Chemical Corps Vietnam-Era Veterans Health Study, based upon the Veteran's elevated blood pressure readings in service, and in giving the Veteran the benefit of the doubt, the Board finds that the Veteran's hypertension is related to his in-service herbicide exposure. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As the Board is granting the Veteran's claim under the theory of direct service connection, the Board does not need to address the remaining theories of entitlement.

In sum, the Board finds that the preponderance of the evidence is in favor of the claim for service connection for hypertension, secondary to in-service herbicide exposure.  As such, the appeal is granted.



ORDER

The claim of entitlement to service connection for hypertension is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


